Exhibit 10.2

 

[g142201keimage002.jpg]

Management Stock
Compensation Plan

 

Stock Restriction Agreement

 

This Stock Restriction Agreement (the “Agreement”) is made and entered into this
          day of                       ,            , by and between
                                    (“Participant”) and Science Applications
International Corporation (the “Company”) with reference to the following facts:

 

a.               Participant is a Participant in the Science Applications
International Corporation Management Stock Compensation Plan (“Plan”).

 

b.              Participant has elected pursuant to Section 6.1 of the Plan to
have Participant’s Account distributed upon the termination of Participant’s
employment with the Company pursuant to the terms of the Plan.

 

c.               In order for such election to be effective, Participant is
required to enter into this Agreement relating to the Company’s right of
repurchase of shares of the Company Class A Common Stock (the “Company Stock”)
potentially distributable to Participant under the terms of the Plan.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.               Participant acknowledges and agrees that the Company Stock is
subject to the rights, restrictions and limitations set forth in Article Fourth
of Restated Certificate of Incorporation of Science Applications International
Corporation (“Certificate”).

 

2.               In addition to the rights, restrictions and limitations set
forth in Article Fourth of the Certificate, any shares of the Company Stock
distributed to Participant upon the termination of Participant’s employment with
the Company under the Plan shall be subject to the Company’s additional right of
repurchase on the terms and conditions set forth below.

 

3.               The Company’s right of repurchase shall be identical to that
provided under ARTICLE FOURTH of the Certificate, except as follows:

 

(a)          The Company shall have no right to repurchase shares of Company
Stock distributed to Participant under the terms of the Plan during the period
of time from the date of Participant’s termination of employment with the
Company pursuant to the terms of the Plan (“Termination Date”) to two hundred
ten (210) days after the Termination Date.

 

(b)         After two hundred ten (210) days after the Termination Date, the
Company shall have the right to repurchase such shares. The period for providing
notice of the Company’s exercise of the right of repurchase shall expire two
hundred seventy (270) days after the Termination Date.

 

(c)          If the Company elects to repurchase the shares, the price shall be
the Formula Price in effect on the date which is two hundred ten (210) days
after the Termination Date and the Company shall pay for such shares in cash or
by Company check within three hundred (300) days after the Termination Date.

 

4.               In all respects, other than those set forth in paragraph 3
above, the Company’s additional right of repurchase shall be governed by the
terms of the ARTICLE FOURTH of the Certificate, and entering into this Agreement
shall in no way represent a waiver of the Company’s right of repurchase under
the Certificate, rather only an addition to such right.

 

5.               All other restrictions on the Company Stock set forth in
ARTICLE FOURTH of the Certificate or otherwise shall remain in full force and
effect.

 

6.               Defined terms used herein and not otherwise defined shall have
the meaning set forth for such terms in the Plan.

 

Executed this

 

 day of

 

,

 

.

 

 

 

Participant Signature

 

 

By:

 

 

 

 

 

Lucy K. Moffitt

Participant Social Security #

 

Science Applications International Corporation

 

 

Return form to: Beth Bell, Mullin Consulting, Inc. 644 S Figueroa St. Los
Angeles, CA 90017

 

--------------------------------------------------------------------------------